Citation Nr: 1011909	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  04-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for chloracne, to include as 
secondary to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to April 
1970, including service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the Veteran's request to 
reopen his service connection claim for chloracne.

The Veteran testified before the undersigned at a March 2005 
hearing at the RO (Travel Board).  A copy of that hearing 
transcript has been associated with the claims file.

This matter was remanded in Board decisions dated in August 
2005, March 2008 and in January 2009.

The Board's January 2009 decision reopened and granted a 
claim for service connection for dermatitis and lichen 
simplex.

In a March 2010 statement, the Veteran appeared to raise 
claims for service connection for diabetes mellitus, prostate 
cancer and a skin condition due to exposure to herbicides.  
The Board notes that service connection for these conditions 
has already been granted.


FINDINGS OF FACT

1.  An October 1996 Board decision denied the Veteran's claim 
for service connection for chloracne as the evidence did not 
show that he had that condition or a condition linked to 
Agent Orange exposure; this decision was upheld in a 
September 1997 Court of Veterans Appeals decision.

2.  The evidence received since the October 1996 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the claim for service connection for 
chloracne and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1996 Board decision that denied entitlement 
to service connection for chloracne is final.   38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2009).

2.  Evidence received since the October 1996 Board decision 
denying service connection for chloracne is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice in a new and material evidence claim must notify 
a claimant of the evidence and information (1) that is 
necessary to reopen the claim and (2) that is necessary to 
establish entitlement to the underlying benefit.  The VCAA 
requires, in the context of a claim to reopen, that VA look 
at the bases for the denial in the prior decision and to 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The Veteran was provided with VCAA notice in a January 2003 
letter.  This letter informed him of the evidence required to 
substantiate his claim for service connection, among other 
claims.  The letter informed him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance VA could provide in obtaining evidence.  In 
addition, this letter informed him that he should submit any 
information relevant to his claims.  This letter provided 
proper preadjudication notice in accordance with Pelegrini.

The January 2003 letter also informed the Veteran that his 
claim to establish service connection for chloracne been 
previously denied in an August 1994 rating decision (omitting 
mention of the October 1996 Board decision).  This letter 
informed him of the need for new and material evidence to 
reopen this claim and provided regulatory definitions of 
"new" and "material."  A February 2009 letter informed him of 
the bases for the prior denial, except that it again omitted 
mention of the Board decision.  The failure to mention the 
Board decision is not prejudicial to the Veteran, because he 
received a copy of the Board's decision and even appealed it 
to the Court.  He thus demonstrated actual knowledge of the 
decision and its contents.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini, supra.  The timing 
deficiency with regard to the February 2009 letter was cured 
by the readjudication of the claim in a February 2010 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  These letters therefore met 
the duty to notify the Veteran in accordance with Kent.

The Veteran has substantiated his status as a veteran.  The 
second and third elements of proper Dingess notice were 
provided in the January 2003 letter.  The remaining elements 
of proper Dingess notice were provided in the March 2006 
letter, after the initial adjudication of the Veteran's 
claim.  The timing deficiency with regard to the March 2006 
letter that was cured by readjudication of the instant claim 
in an August 2008 supplemental statement of the case (SSOC).  
Mayfield, supra.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has no 
duty to provide an examination or obtain a medical opinion 
prior to reopening a claim that has been finally denied in a 
prior decision.  38 C.F.R. § 3.159(c)(4)(iii).

VA has met the duty to assist the Veteran in the development 
of his claim.  

An August 2005 Board decision remanded the instant claim to 
allow SSA records to be obtained.  These records have been 
obtained and are located in the claims file.  This matter was 
remanded a second time in March 2008, to allow for the agency 
of original jurisdiction (AOJ) to consider additional 
evidence and issue a SSOC.  This evidence was considered and 
a SSOC was issued in August 2008.  A third Board remand in 
January 2009 instructed the AOJ to provide VCAA notice to the 
Veteran as to the basis of the denial of his previous service 
connection claim for chloracne and to obtain updated VA 
treatment records.  This letter was issued in February 2009 
and VA treatment records dated through December 2009 have 
been obtained.  The Board therefore concludes that there has 
been substantial compliance with the terms of the previous 
remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).

The Veteran's service treatment records, portions of his 
service personnel records, his VA treatment records, Social 
Security Administration (SSA) records and various private 
treatment records have been obtained.  A VA dermatology 
examination was conducted in August 2007.  He is not entitled 
to additional VA examinations prior to reopening the claim.  
38 C.F.R. § 3.159(c)(4)(iii).

As the record does not indicate that there is any outstanding 
pertinent evidence to be obtained, the Board may proceed with 
the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

A veteran who performed active duty service in Vietnam during 
the period beginning in January 1962 and ending in May 1975, 
is presumed to have been exposed to herbicides.  38 C.F.R. §§ 
3.307, 3.309.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  
The presumption requires that the veteran actually stepped 
foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 
(2008); VAOPGCPREC 27-97.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

New and Material Evidence Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been 
submitted VA looks to the evidence received since the last 
final denial of the claim on any basis.  Evans v. Brown, 9 
Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously 
submitted to VA and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).

If VA either receives or associates with a claims file 
relevant official service department records that existed and 
had not been associated with the claims file when VA first 
decided the claim at any time after VA issues a decision on a 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  
These official service department records include service 
records that are related to a claimed in-service event, 
injury or disease, regardless of whether such records mention 
a veteran by name.  38 C.F.R. § 3.156(c)(i).

Chloracne New and Material Evidence Claim

The RO denied entitlement to service connection for a skin 
condition, chloracne, in August 1994.  The claim was appealed 
to the Board.  The Board denied the claim in an October 1996 
Board.  The decision was based on a finding that the evidence 
did not establish that there was current chloracne.  This 
decision was appealed to the Court of Veterans Appeals and 
was affirmed in a September 1997 decision.  38 U.S.C.A. § 
7104(b); 38 C.F.R. §§ 20.1100, 20.1104.

Evidence considered in the October 1996 Board decision 
included service treatment records, an April 1975 VA 
psychiatric examination, a June 1984 VA Agent Orange 
examination, a November 1994 VA examination, undated 
documents from the Agent Orange Veteran Payment Program, VA 
treatment records and various private treatment records.  He 
also offered testimony at September 1991 and October 1994 
hearings.

A June 1966 entrance examination was negative for any 
relevant abnormalities.  The Veteran reported a history of 
boils in an accompanying Report of Medical History (RMH).  
Complaints of a skin rash on his left wrist and left groin 
area were noted in a November 1967 treatment note.  An 
impression of possible "neuroderm" was made.  The Veteran 
complained of an infected penis with painful lesions in an 
August 1968 treatment note and laboratory results were 
inconclusive.

The March 1970 discharge examination was negative for any 
relevant abnormalities and he denied tumors, growths, cysts 
or cancer in an accompanying March 1970 RMH.

Physical examination conduced during the April 1975 VA 
psychiatric examination noted that the Veteran's skin was 
normal except for pigmentation on his nose and upper lip.  
The examiner noted that these black areas of pigmentation 
were not disabling or present in service.  He also noted that 
he consulted with a VA dermatologist who thought that this 
condition was likely due to Thorazine use.

In a June 1984 VA Agent Orange examination, the Veteran 
complained of hair loss that he attributed to Agent Orange 
exposure.  He also reported intermittent pimples on his nose 
that began in 1971 and ceased after 1975.  Physical 
examination showed a hyperpigmented area on his nose and 
right upper lip as well as a fungal infection on the feet.  
The impression was tinea pedis.  The examiner noted that 
there was no evidence of ill effects on the Veteran's health 
due to Agent Orange exposure.

A June 1989 VA dermatology treatment note indicated that a 
physical examination was negative for papules and cysts.  An 
assessment of questionable acne was made.  The examiner noted 
that a diagnosis of chloracne could not be made in the 
absence of acne and in the absence of ongoing toxin exposure.

A provisional diagnosis of scar tissue on the Veteran's nose, 
elbow and groin was made in a June 1989 VA treatment note.

An October 1989 VA treatment note indicates that the Veteran 
was evaluated for a skin eruption in the pubic area and 
scaling on his feet.  He had claimed that these conditions 
were related to Agent Orange exposure.  An assessment of 
folliculitis was made and other skin lesions were found.

Infected hair follicles were diagnosed in a July 1990 VA 
treatment note.

A 1991 VA treatment note reflects the Veteran's claim of 
suffering from chloracne related to Agent Orange exposure.  
Physical examination noted unilocular folliculitis lesions on 
his right pubic area that had been previously drained.

At the September 1991 and October 1994 hearings the Veteran 
testified as to his history of Agent Orange exposure in 
Vietnam and subsequent treatment for skin conditions.  During 
the October 1994 hearing, the Veteran testified that he 
suffered from a dark spot on his wrist and groin area while 
in Vietnam.  Dark spots and blotches had appeared since that 
time, particularly in the summer months, and eventually 
dissipated.  

At a November 1994, VA examination the Veteran reported 
pimples on his groin and arms every summer for the past 25 
years.  The examiner noted that the Veteran refused to give a 
detailed history.  Physical examination two nevi and one 
darkly pigmented macular lesion near the posterior thorax.  
No other skin lesions or pimples were noted other than fresh 
scratch marks on the right inner arm, which the Veteran 
reported to be due to recent yard work.  The pertinent 
diagnosis was no chloracne today.

A February 1995 VA treatment note reflects the Veteran's 
reports of a right leg rash for the past six months.  
Physical examination noted dry, white plague areas over his 
right posterior femoral area.  No vesicles, erythema or 
similar areas over the elbows or sacrum were noted.  A 
diagnostic impression of eczema rule-out psoriasis was made.

An undated letter from the Clerk of the United States 
District Court in the Eastern District of New York indicates 
that the Veteran met the requirements for disability payments 
under the Agent Orange Veteran Payment Program.

Evidence received since the October 1996 Board decision 
includes portions of his service personnel records, VA 
treatment records, SSA records and private treatment records.  
The Veteran also offered testimony at the March 2005 RO 
hearing.

A December 1975 VA treatment note reflects the Veteran's 
complaints of hyperpigmentation over his nose and upper lip 
since a pimple rupture two years ago.

During a May 1989 private psychiatric evaluation the Veteran 
reported being exposed to metals while working at a 
manufacturing company, causing him to develop a rash.

Complaints of skin lesions on the Veteran's penis were noted 
in a November 2002 VA treatment note.  He reported that these 
were a little itchy, mildly painful and would eventually 
progress to large blisters that would rupture and bleed 
fluid.  A diagnosis of recurring skin lesions that appeared 
to be more herpetic than follicular was made.

During a March 2005 hearing, the Veteran testified that he 
intermittently received treatment for his skin condition at 
VA.  He had pimples that he believed were caused by Agent 
Orange and that VA had not properly diagnosed.

Tinea pedis was noted in a May 2006 VA treatment note.  A 
hyperpigmented lesion was noted o the Veteran's left lower 
leg in an August 2006 VA treatment note.

A September 2006 VA dermatology consultation yielded findings 
of hyperpigmentation on the lower extremities and lichen 
plaque on his left ankle.  An assessment of lichen simplex 
chronicus was made.  The dermatologist noted that the Veteran 
was convinced that this condition was chloracne" and that he 
"reassured" the Veteran.

A January 2007 VA dermatology treatment note reports finding 
of small areas of hypopigment and hyperpigment on the 
Veteran's lower extremities.  The dermatologist noted 
improved lichen simplex chronicus and that the 
hypopigmentation was most likely from post-inflammatory 
changes. 

An August 2007 VA dermatology examination report reflects the 
Veteran's complaints of a rash on the upper part of his 
buttock for about one month that cleared with antibiotics.  
He also reported about seven lesions and drained fluid.  
Following this examination and a review of the Veteran's 
claims file, the assessments were resolving furunculosis on 
his buttock and a history of lichen simplex chronicus on his 
legs without active lesions.  The examiner noted that the 
Veteran did not have a chronic skin condition but might have 
some episodes of dermatitis that were excoriated to become 
lichen simplex chronicus in the past.

The Veteran's claim was last denied as the record did not 
show that he had chloracne or a skin condition related to 
Agent Orange exposure.  As such, competent evidence of 
chloracne or a skin condition linked to service is required 
to reopen the claim.

No such evidence has been received.  The additional evidence 
submitted by the Veteran is essentially duplicative of 
evidence previously submitted and does not establish the 
missing element of a chloracne diagnosis or a link between a 
current skin conditions (other than those already service 
connected) and service.  His reports regarding exposure to 
Agent Orange while in Vietnam and on-going symptomatology 
were considered in the previous decisions and exposure to 
herbicides was previously conceded.  

Although he contends that he submitted evidence supports a 
diagnosis of chloracne, the record is negative for such a 
diagnosis.  The symptoms reported by the Veteran to be 
chloracne have consistently been diagnosed as other skin 
conditions by medical professionals and he has been granted 
service connection for these conditions.  The additional 
service personnel records that had been received are not 
relevant to the instant claim and therefore cannot serve as 
the basis to reopen this claim.

The Veteran has essentially contended that he has current 
chloracne, but this contention was previously considered.  In 
addition there has been no new evidence relating a current 
skin condition (other than those already service connected) 
to service.

The Board has also considered whether there are other current 
skin diseases.  The only documented skin conditions are the 
already service connected dermatitis and lichen simplex.  Cf. 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that in a 
claim for service connection a Veteran is seeking service 
connection for the symptoms of his disability rather than any 
specific diagnosis).  Other skin conditions, such as tinea 
pedis, were previously considered and rejected.
 
As the additional evidence received since the October 1996 
denial does not pertain to current chloracne, it does not 
have a reasonable possibility of substantiating the claim.  
The service connection claim for chloracne is therefore not 
reopened and the appeal must be denied.  38 U.S.C.A. § 
5015(b).


ORDER

New and material evidence not having been received, the 
service connection claim for chloracne to include as 
secondary to herbicide exposure is not reopened.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


